Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 10/06/2021.  
The applicant has amended the specification in order to overcome the objection to the specification.  The amendment has been accepted and entered and the objection has been withdrawn by the examiner.
The applicant has amended the drawings in order to overcome the objection to the drawings.  The amendment has been accepted and entered and the objection has been withdrawn
by the examiner.
Applicant has canceled claims 1-21 and added new claims 22-40 in the previous response.
With this response, the Applicant amended claims 21, 28, 30, 31, and 33; canceled claims 27 and 32; and added a new claim 41. The amendments incorporate into the independent claims the subject matter identified by the Office as being allowable.  Specifically, the Applicant has amended claim 21 to incorporate allowable subject matter of claim 27 and amended claim 31 to incorporate the allowable subject matter of claim 32.  No new matter has been introduced. 
Claims 21-26, 28-31 and 33-41 are pending and have been examined.
Allowable Subject Matter
Claims 21-26, 28-31 and 33-41, are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 21, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “Wherein, the first switch configuration, the first capacitor is to charge at a first rate and, in the second switch configuration, the first capacitor is to discharge at a second rate, the first and the second rates to be constrained by at least one coupled inductor, the at least one coupled inductor to be included in at least one of the following: the regulator; the magnetic filter; or any combination thereof, and wherein the at least one coupled inductor facilitates an adiabatic inter-capacitor charge transport between some capacitors of the switched capacitor arrangement”.
In re to claim 31, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “Wherein, during operation of the power converter, the magnetic filter to constrain in part an inter-capacitor charge transport within the charge pump”.
In re to claim 41, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein, the second conductive path to couple the power converter to at least one of the second node of the magnetic filter and the output port of the power converter, and wherein the power converter to comprise a regulator, and wherein the power path to include a third conductive path to couple the charge pump to the regulator during operation of the power converter”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 22-26 and 28-30, claims 22-26 and 28-30 depend from claim 21, thus are also allowed for the same reasons provided above.     
In re to claims 33-40, claims 33-40 depend from claim 31, thus are also allowed for the same reasons provided above.     

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/YEMANE MEHARI/Primary Examiner, Art Unit 2839